Founders Square
                                      _                                             Telephone:    2I4.670.9989
900 Jackson Sbeet, Suite 730               LAW OFFICES OF                           Fax:          214.6703904
Dallas, Texas 75202                  DenN MRI-oNE
                                               -                                    www. deanmalonelawfi rm, com


                                          December 19,2019


   Via Email   - dohnston@mceinnislaw.com             Via Email        -   e.magee@allison-bass.com

   Mr. Eric A. Johnston                               Mr. J. Eric Magee
   McGinnis Lochridge                                 Allison, Bass & Magee, LLP
   600 Congress Ave., Suite 2100                      402W.12s Street
   Austin, Texas 7870L                                Austin, Texas 78701

   Via Email   - cass.weiland@squirepb.com             Via Ernail      - csmith@danielstarklaw.com
   IvIr. S. Cass Weiland                              Cory W. Smith
   Mr. Robert A. Hawkins                              Daniel Stark Law, PC
   Squire Patton Boggs, LLP                           P.O. Box 1153
   2000 McKinney Ave., Suite 1700                     Bryan, Texas 77806
   Dallas, TX 75201

           RE:     John Fairchild and Susie Fairchild, individually, and qs             Independent
                   Administrators of, an on behalf of, the Estate of Kelli Leanne Page and the heirs-
                   at-lsw of Kelli Leanne Page v. Coryell County, Texas, Steven Russell Lovelady,
                   and Ifesley Harland Pelfrey; Civil Action No. 6:19-cv-00029; in the United
                   States District Court for the Western District of Texas, Waco Division.

   Dear Counsel:

            I attach a proposed notice for the deposition of Coryell County, Texas. Please provide
   at your earliest convenience dates on which the County would be available for the taking of its
   deposition on topics listed in the notice. I am currently available for the deposition January 22,
   23, and 27 through 30,2A20, and February 3 through 6,10,12, and 13, 2020.




                                                              . Dean   Malone
   TDM/cmr
   Attachment




                                               Page   t of1                                       EXIIIBIT

                                                                                                      F
                              LINITED STATES DISTzuCT COURT FOR THE
                                    WESTERN DISTRICT OF TEXAS
                                          WACO DIVISION

  JOHN FAIRCHILD and SUSTE                                  $
  FAIRCHILD, individually, and as                           $
  Independent Administrators of, and on                     $
  behalf of, the ES'IATE OF KELLI                           $
  LEANNE PAGE and the heirs-at-law of                       $
  KELLI LEANNE PAGE,                                        $
                                                            $     CASE NO. 6: I 9-CV-00029-ADA-JCM
           Plaintiffs,                                      $
                                                            $     JURY DEMANDED
  v                                                         $
                                                            $
  CORYELL COLTNTY, TEXAS ;                                  $
  STEVEN RUSSELL LOVELADY; and                              $
  WESLEY HARLAND PELFREY,                                   $
                                                            $
           Defendants                                       $



                         SECOND NOTICE TO TAKE ORAL DEPOSITION OF
                            pEr;ENDAl lT CORYEI.I. COUNTY. TEXAS
                                 (PHASE 2 pTSCOVERY PERTOp)

TO       Defendant Coryell County, Texas by and through its aftomey of record, Eric A. Johnston,
         McGinnis Lochridge LLP, 600 Congress Ave., Suite 2100, Austin, Texas 787A1.


        T. Dean Malone, attorney for Plaintiff in the case described in the caption above, will take
the oral deposition of Defendant Coryell County, Texas (hereinafter "You," "Your," and "Coryell
County") at   _:_            a.m. on                                                2020 at Coryell
County Attorney's Office, 210 South 7th Street, Gatesville, Texas 76528. Unless otherwise noted,
the relevant time period for the topics listed below begins October 8,2A13 and ends October 8,
2018.

         "Kelli Page"    means      Kelli LeArme Page

        'oDocument(s)" means all written, typed, or printed matter and all magnetic, computer, or
other records or documentation of any kind or description (including but not limited to letters,
correspondence, telegrams, memoranda, notes, records, minutes, contracts, agreements, records,
or notations of    telephone or personal conversations, conferences, inter- and intra-office
communications, e-mail, microfilm, bulletins, circulars, pamphlets, photographs, facsimiles,
invoices, tape recordings, computer printouts and worksheets), including but not limited to drafts
and copies not identical to the originals, all photographs and graphic matter, however produced or




Secortd Notice to Take Oral   i)eposition of Defendant Corycll County, Tcxas (?hase 2 Discovery Period) - IJagc   1   of 6
reproduced, and all compilations of data from which information can be obtained, and any and all
writings or recordings of any type or nature, in the possession, custody, or control of the party
responding to the discovery request.

       "File" means a collection or group of documents and tangible items kept together in folders,
notebooks, or other devices for separating or organizing documents and tangible items.

         "lncidenf'means the October 8,2017 interaction between Kelly Page, Steven Lovelady,
and Wesley Pelfrey in  a jail cell in Coryell County, Texas, at the conclusion of which Kelli Page
died.

         "Jail Building" means the building in which the Incident occurred

         "Mental Disability" means

                 a   mental impairment that substantially limits one or more major life activities of
                     an individual; or
                 o   a record of mental impairment that substantially limits one or more major life
                     activities of an individual; or
                 a   being regarded as having a mental impairment that substantially limits one or
                     more major life activities of an individual.

        "Person" means any natural person, corporation, limited liability company, form,
association, partnership, joint venture, proprietorship, governmental body, or any other
organization, business, or legal entity.

        "Prior Use of Force Incident" means the October 7,2017 interaction between Kelli Page,
Steven Lovelady, and Tyrell Washington in a jail cell in Coryell County, Texas, at the
conclusion of which Kelli Page was removed from the cell.

        "Steven Lovelady" means Defendant Steven Russell Lovelady.

        "Wesley Pelfrey" means Defendant Wesley Harland Pelfrey.

        "You" and o'Youro'means Coryell County.

        The deposition       will   be on the following topics:

         l)      All of Plaintiff      s allegations in the latest amended complaint regarding:

                         your policies, practices, andlor customs;
                         allegations regarding actions you took andlor did not take;
                         Prior Use of Force Incident; and
                         Incident;




Second Notice to Take Oral   Deposition of Defendant Coryell County, Texas (?hase   2   Discovery Period) - Page 2 of 6
           2)       The Incident and the Prior Use of Force Incident;

           3)       All documents, emails, photographs, digital images, audio recordings, and video
                    recordings related to the Prior Use of Force Incident andlor the Incident:

                    a       you produced with discovery responses in this case;
                    a       you produced to Plaintiff s counsel in response to Public lnformation Act
                            requests made on or after January 1, 2018;
                    a       you produced to any governmental body or agency (including but not
                            limited to Texas Department of Public Safety, Texas Rangers, any district
                            afiorney's office, and/or any county attorney's offrce); andlor
                    o       which you made and/or caused to be made and which were ever in your
                            possession;

          4)       All documents, emails, photographs, digital images, audio recordings, and video
                   recordings regarding the incarceration of Kelli Page in the Jail Building on October
                   2017 which:;

                   a        you produced with discovery responses in this case;
                   a        you produced to Plaintiffs counsel in response to Public Information Act
                            requests made on or after January 1, 2018;
                   a        you produced to any governmental body or agency (including but not
                            limited to Texas Department of Public Safety, Texas Rangers, any district
                            attorney's office, andlor any county attorney's office); andlor
                   a        which you made andlor caused to be made and which were ever in your
                            possession;

          5)       All  documents, emails, photographs, digital images, audio recordings, and video
                   recordings regarding all communications by and between your law enforcement
                   officers, jailers, jail administrators, and jail staff, regarding Kelli Page, when she
                   was a prisoner in the Jail Building in October 2Al7;

          6)       Yotu discovery responses in this lawsuit, served on or after December 2,2A19,
                   including documents, photographs, and recordings produced, but excluding
                   objections and/or privilege assertions;

          7)       All training and instruction you contend   Steven Lovelady andlor Wesley Pelfrey
                   received before the date of the Incident regarding use of OC spray, use of restraint
                   chairs, and/or extracting (or removing) prisoners from cells;

          8)       Audio recordings, video recordings, and photographs of any portion of the Incident
                   andlor Prior Use of Force Incident;

          e)       Your factual admissions, factual denials, factual asseftions, and assertions that you
                   lack knowledge or information sufficient to for a belief as to the truth of factual



Second   Notice to'I'ake Otal I)eposition of Defcndant Coryell County, Texas (Phasc 2 Discovery Period) - Page 3 of 6
                    allegations made by the Plaintiff in her complaint, and which were made by you in
                    your answer(s) in this lawsuit;

           10)      The factual basis for your defenses to, and your allegations and contentions in and
                    related to, Plaintiffs claims in this lawsuit;

           I   l)   Your data retention policies effective on the date of the Incident for items including
                    but not limited to documents, audio recordings, video recordings, e-mails, and
                    records of mobile data terminal transmissions;

           12)      Documents, photographs, recordings, electronic files, and tangible items produced
                    to you by Plaintiff in this lawsuit (excluding medical records and medical bills);

           13)      Your employment, hiring, supervision, training, and termination of Steven Russell
                    Lovelady and Wesley Harland Pelfrey; and

           14)      Any change in policy, procedure, or practice instituted by you as a result of the
                    Incident as a result of the Incident and/or Prior Use of Force Incident.

        You must - a reasonable time before the deposition - (l) designate one or more English-
speaking individuals to testify on your behalf and (2) set forth, for each individual designated, the
matters on which the individual will testifi. Further, each individual designated must testify as to
matters known or reasonably available to you.

        The deposition will continue from day-to-day until completed. A court reporter shall
record the deposition stenographically, and the deposition shall be recorded by audio and video.




Second   Notice to Take Otal Deposition of Defendant Coryell County, Texas Phasc 2 Discovery Period) - Page 4 of   6
                                                      Respectfully submitted,




                                                      T. Dean Malone
                                                      Attomey-in-charge
                                                      Texas State Bar No. 24003265
                                                      Law Offices of Dean Malone, P.C.
                                                      900 Jackson Street
                                                      Suite 730
                                                      Dallas, Texas 752A2
                                                      Telephone: (214) 670-9989
                                                      Telefax:              (214) 670-99A4
                                                      d   ean@deanlr:a I one.   co   n1


                                                      Of Counsel

                                                      Michael T. O'Connor
                                                      Texas State Bar No. 24032922
                                                      Law Offices of Dean Malone, P.C.
                                                      900 Jackson Street
                                                      Suite 730
                                                      Dallas, Texas 752A2
                                                      Telephone: (214)670-9989
                                                      Telefax: (214) 670-9904
                                                      rn ichael. oconnor@deanmal ops. com




                                        CERTTFICATE OF SERVICE

        I certify that my office served a copy of this document on the following parties' respective
attorneys in charge via email and facsimile-transmission on December 19,2A19.

            Eric A. Johnston
            McGinnis Lochridge LLP
            600 Congress Ave., Suite 2100
            Austin, Texas 78701

            J. Eric Magee
            Allison, Bass & Magee, L.L.P
            A.O. Watson House
            402 W. 125h Street
            Austin, Texas 7870I




Second   Notice to Take Oral Deposition of Defendant Coryell Counf!, Texas phase 2 Discovery Period) - Page   5   of   6
           S. Cass Weiland
           Robert A. Hawkins
           Squire Patton Boggs LLP
           2000 McKinney Ave., Suite 1700
           Dallas, Texas 75201




                                                    T. Dean Malone




Second Notice to Take Oral Deposition of Defendant Coryell County, Texas phase 2 Discovery Period) - Pagc 6   of   6
